        Case 2:19-cv-02701-KHV-GEB Document 29 Filed 10/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DONITA STRANGE,                                   )
                                                  )
     Plaintiff,                                   )
                                                  )    Case No. 2:19-CV-02701-KHV-GEB
v.                                                )
                                                  )
WALMART INC.                                      )
                                                  )
     Defendant.                                   )

                   STIPULATION FOR DISMISSAL WITH PREJUDICE

         COMES NOW the parties Plaintiff Donita Strange and Defendant Walmart Inc., by and

through their undersigned counsels, and stipulate that this matter should be dismissed as to all

claims and causes of action against all parties with prejudice, each party to bear its own costs.

Dated: October 2, 2020


Respectfully submitted,



 /s/John Kurtz                                        /s/ Anna M. Berman
 John Kurtz,         KS#18506                         Anna M. Berman #24519
 HUBBARD & KURTZ, LLP                                 KUTAK ROCK LLP
 1718 Walnut                                          2300 Main Street, Suite 800
 Kansas City, MO 64108                                Kansas City, MO 64108
 Phone: (816) 467-1776                                Phone: (816) 960-0090
 E-mail: jkutrz@MoKanLaw.com                          Fax:    (816) 960-0041
 ATTORNEY FOR PLAINTIFF                               anna.berman@kutakrock.com
                                                      ATTORNEYS FOR DEFENDANT




                                                 1
4836-8791-5463.2
